ORDER
This court has carefully reviewed the final order of the district court, the record on appeal, and the briefs filed by the parties. Based on this review, the court has determined that this case raises the purely legal issue of whether a district court, when considering a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), has the authority to reduce a defendant’s sentence below the retroactively amended Guidelines range based on Booker. For the reasons recently articulated in United States v. Cunningham, 554 F.3d 703 (7th Cir.2009), we hold that it does not.
Accordingly, IT IS ORDERED that the order of the district court is summarily AFFIRMED.